IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE             FILED
                           JUNE 1997 SESSION
                                                       August 15, 1997

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
AMOS CURTIS COPENY,              )    No.01C01-9606-CR-00240
                                 )
      Appellee                   )
                                 )    DAVIDSON COUNTY
V.                               )
                                 )    HON. THOMAS H. SHRIVER,
STATE OF TENNESSEE,              )    JUDGE
                                 )
      Appellant.                 )    (Habeas Corpus)
                                 )
                                 )


For the Appellant:                    For the Appellee:

Geoffrey Coston                       John Knox Walkup
2813 West End Avenue                  Attorney General and Reporter
Nashville, TN 37203
                                      Daryl J. Brand
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243-0493


                                      Victor S. Johnson, III
                                      District Attorney General

                                      Pamela S. Anderson
                                      Assistant District Attorney
                                      Washington Square, Suite 500
                                      222 Second Avenue, North
                                      Nashville, TN 37201



OPINION FILED: ___________________


AFFIRMED PURSUANT TO RULE 20


William M. Barker, Judge
                                        OPINION


       The appellant, Amos Curtis Copeny, appeals as of right the denial by the

Davidson County Criminal Court of his petition for a writ of habeas corpus. The

petition alleges that appellant is serving a sixty (60) year sentence as a career

offender for a 1991 second degree murder conviction. He argues in his petition that

the statutory sentencing scheme violates the separation of powers clause of the

Tennessee Constitution. See Tenn. Const. art. II, §§1 & 2. He also contends that the

sentencing statutes violate the prohibition against indeterminate sentences. See

Tenn. Code Ann. §40-35-211 (1990). We affirm the trial court’s denial of appellant’s

petition pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.

       Permitting the judiciary to place offenders within legislatively-defined range

classifications which determine punishment and release eligibility does not violate the

separation of powers. Likewise, we cannot agree that the range classifications

coupled with release eligibility dates render an offender’s sentence indeterminate.

These very arguments advanced by appellant have been rejected by panels of this

Court on numerous occasions. See Kenneth Steele v. State, No. 01C01-9512-CC-

00409 (Tenn. Crim. App. at Nashville, April 30, 1997); Steve L. Bryant v. State, No.

01C01-9605-00190 (Tenn. Crim. App. at Nashville, April 24, 1997); William Lee Tollett

v. State, No. 01C01-9605-CR-00180 (Tenn. Crim. App. at Nashville, April 24, 1997);

Jackie Lee Childs v. State, No. 01C01-9604-CR-00164 (Tenn. Crim. App. at Nashville,

April 24, 1997); Eric C. Pendleton v. State, No. 01C01-9604-CR-00158 (Tenn. Crim.

App. at Nashville, February 12, 1997); Frank Bell v. Ricky Bell, Warden and State of

Tennessee, No. 01C01-9602-CR-00058 (Tenn. Crim. App. at Nashville, January 30,

1997), perm. to appeal denied (Tenn. 1997). See also Joe Thomas Baker, Jr. v.

State, No. 01C01-9604-CR-00129 (Tenn. Crim. App. at Nashville, February 20, 1997)

(rejecting argument on indeterminate sentences), perm. to appeal denied (Tenn.

1997); Terry Merrell v. State, No. 01C01-9604-CR-00147 (Tenn. Crim. App. at


                                            2
Nashville, February 20, 1997) (rejecting argument on indeterminate sentences).

Similarly, appellant’s arguments are without merit.

      Finding that no error of law was committed by the trial court and that an opinion

would have no precedential value, the dismissal of appellant’s habeas corpus petition

is affirmed pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.



                                                _______________________________
                                                William M. Barker, Judge

CONCUR:



____________________________
Joe B. Jones, Presiding Judge



____________________________
Thomas T. Woodall, Judge




                                           3